Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on June 9, 2022. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Stolfus et al, US 2018/0309592, in view of Song et al. US 2020/0033866, further in view of Zhang et al, CN 102509365 A, hereinafter referred to as Stolfus, Song, and Zhang, respectively.

6.	Regarding independent claims 1, Stolfus discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: obtaining user-specific data for a user identity associated with a vehicle; obtaining time-based traffic data associated with a traffic zone.

7.	Song teaches virtual experience data.

8.	Zhang teaches a traffic zone that comprises a warning zone surrounding the traffic zone; in response to the vehicle entering the warning zone.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

in response to the vehicle entering the warning zone, generating simulated virtual experience data, corresponding to a predicted interaction experience of the vehicle with traffic and air pollution in the traffic zone during a predicted time range that the vehicle will traverse the traffic zone, based on the user-specific data and the time-based traffic data, wherein the time-based traffic data comprises air pollution data associated with roads in the traffic zone; and communicating the simulated virtual experience data to a device for presentation of a simulated virtual experience to the user.

10.	Claims 2-13 depend from claim 1 and are therefore allowable.

11.	Independent claims 14 and 17 present the same features as independent claim 1 so they are allowable for the same reasons. 
12.	Claims 15-16 and 18-20 depend from independent claims 14 and 17 respectively and are therefore allowable.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665